DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.
 
3.	Applicant cancels claims 5, 7, 12, 13, 17 and 18.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14, 15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (Patent No. US 6,624,829) (hereinafter Beck) in view of Hojabri et al. (Pub. No. US 2019/0383873) (hereinafter Hojabri).

	As per claims 1 and 20, Beck teaches an input, a trigger unit, and a detector, wherein the input is configured to receive an input signal, wherein the trigger unit is configured to trigger according to a first trigger condition with respect to said input signal or according to at least one second trigger condition with respect to said input signal (see col. 3, lines 30-42 and col. 3, line 50 through col. 4, line 10), wherein the detector is configured to detect which of the first trigger condition and the at least one second trigger condition is met, wherein the detector is further configured to output the respective detection result regarding the detection of the first trigger condition or the at least one second trigger condition to a display (see col. 10, line 66 through col. 11, line 9), wherein the detector is further configured to output the respective detection result in the form of a trigger event notification (see col. 34, lines 14-27 and col. 54, lines 21-25), and wherein the trigger event notification comprises or makes use of at least one of a textual status display or a graphical status display (see col. 50, line 64 through col. 51, line 3).
	Beck fails to explicitly teach that Triggers in block 364 may also include Protocol Based Triggering (based on a protocol recovered in block 370) and that the trigger unit is configured to set the first trigger condition to a protocol data error pattern, and/or wherein the trigger unit is configured to set the at least one second trigger condition to a protocol data error pattern.
	Hojabri teaches that the trigger block 364 may be set to trigger on an error, in which case the receiver 300 stores the input data after an error has occurred. An error may occur when the data input to the receiver 300 does not match the input data that it was expecting from the pattern generators 352, 254, 356, which is evidence that an error has occurred (see paragraphs [0049]-[0053]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hojabri’s teaching into Beck’s invention because data error pattern would be detected. Therefore, appropriate actions would performed to assure data matching. 
	As per claim 2, Beck further teaches that the measurement device comprises or is a signal analyzer (see abstract and col. 3, lines 38-42).
	As per claim 3, Beck further teaches that the measurement device further comprises a digitizer, wherein the digitizer is configured to digitize the input signal (see col. 5, lines 57-63 and col. 6, lines 23-27).
	As per claims 4, 6 and 8, Beck further teaches that the measurement device further comprises an acquisition memory, wherein the acquisition memory is configured to store the digitized input signal (see col. 6, lines 23-30).
	As per claims 9 and 10, Beck further teaches that the detector is further configured to output the respective detection result to an audio output device (see col. 8, lines 40-46).
	As per claims 11, 14 and 21, Beck further teaches that the input signal comprises protocol data (see col. 44, line 35 through col. 45, line 13).
	As per claims 15 and 22, Beck further teaches that the protocol data pattern comprises at least one of a read burst, a write burst, a preamble, or any combination thereof (see col. 44, line 35 through col. 45, line 13, i.e. bus pattern “FF”, “FX”, “XX”, “FFXX”).
	As per claim 19, Beck further teaches that the textual status display comprises a text field, and/or wherein the graphical status display comprises an icon (see col. 50, line 53 through col. 51, line 39 and Fig. 15A), and/or wherein the trigger event notification comprises or makes use of at least one of audio signals, dialogs, a hardware display or any combination thereof (see col. 8, lines 40-46).

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-4, 6, 8-11, 14, 15 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

         Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857